           1:16-cv-01244-CSB # 110          Page 1 of 1                                               E-FILED
Judgment in a Civil Case (02/11)                                      Friday, 16 November, 2018 02:28:32 PM
                                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                               for the
                                      Central District of Illinois

Michael Johnson                        )
                                       )
             Plaintiff,                )
                                       )
                     vs.               )                Case Number: 16-1244
                                       )
Susan Prentice, Andrea Moss, Kelly Haag)
Linda Duckworth, Deidre Marano,        )
Scott McCormick, Riliwan Ojelade,      )
Stephen Lanternan, Andrew Tilden,      )
Travis Devries, Eric Myers, Gerald     )
Henkel, John Gasper, James Boland      )
Warren Hadsell, Kimberly Kelly, Terri )
Kennedy, Michael Melvin, and Wexford)
Health Sources Inc.,                   )
                                       )
                                       )
             Defendants.               )

                                   JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.              The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                  This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that the Plaintiff’s action against the Defendants is
dismissed with each party to bear their own costs.

Dated: 11/16/2018

                                                        s/ Shig Yasunaga
                                                        Shig Yasunaga
                                                        Clerk, U.S. District Court
